Citation Nr: 1822006	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-33 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial compensable rating for the service-connected epilepsy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and observer


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to September 1979, March 1980 to July 1983, and November 1987 to April 2010.  The Veteran also served in the Air National Guard from March 1975 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Board notes that the Veteran had filed a clear and unmistakable error (CUE) motion in December 2011 indicating the October 2011 rating decision incorrectly assigned a noncompensable evaluation for the service-connected epilepsy.  However, following the July 2012 rating decision that found there was no CUE, the Veteran submitted a notice of disagreement in July 2012 disagreeing with the initial noncompensable rating assigned to the service-connected epilepsy in the October 2011 rating decision, within a year from the October 2011 rating decision.  After the July 2014 statement of the case, the Veteran submitted a substantive appeal in August 2014.  As such, the October 2011 rating decision is not final and a CUE motion is not applicable.  Considering the appropriate appeal of the issue at hand, the Board will be reviewing the initial increased rating claim for the service-connected epilepsy on a de novo basis.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran submitted a seizure disorders disability benefits questionnaire (DBQ) examination that was conducted by her treating neurologist in August 2014.  However, a review of the record shows inconsistencies.  Specifically, the August 2014 private examiner noted the Veteran experienced minor seizures zero to four times per week and had at least two major seizures in the past year.  The private examiner noted the most recent seizure activity was in August 2014.  The examiner did not specify if the most recent seizure activity in August 2014 was a major or minor epileptic episode.  

However, during the May 2017 Board hearing, the Veteran indicated she had not had a major seizure since 2006 but did experience what she believed were minor seizures intermittently.  The Board notes that the most recent treatment records, separate from the August 2014 seizure disorders DBQ examination, associated with the record is in May 2014.  Considering these inconsistencies in the record and indication of additional seizure activity, with the most recent in August 2014, a remand is warranted to obtain more recent treatment records to determine the current severity of the Veteran's seizure disorder.  

Accordingly, the case is REMANDED for the following action:

1.  With any necessary identification of sources and authorization by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities and all private treatment records from the Veteran not already associated with the file.  Copies of any outstanding VA and private treatment records should be added to the Veteran's electronic claims file.

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




